 



Exhibit 10.21

RESTRICTED STOCK AWARD AGREEMENT

Issued Pursuant to the
2004 Incentive Plan
of Barnes & Noble, Inc.

          THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective as of
the Grant Date (the “Effective Date”) set forth in the attached Restricted Stock
Award Certificate (the “Certificate”), represents the grant of such number of
Shares of Restricted Stock set forth in the Certificate by Barnes & Noble, Inc.
(the “Company”), to the person named in the Certificate (the “Participant”),
subject to the terms and conditions set forth below and the provisions of the
Barnes & Noble, Inc. 2004 Incentive Plan adopted by the Company’s Board of
Directors on March 11, 2004 and approved by the Company’s stockholders on
June 2, 2004 (the “Plan”).

          If there is any inconsistency between the terms of this Agreement or
the Certificate (on the one hand) and the terms of the Plan (on the other hand),
the Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement or the Certificate (as the case may be). All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. The parties hereto agree as follows:

     1. Grant of Restricted Stock. The Company hereby grants to the Participant
the number of Shares of Restricted Stock set forth in the Certificate, subject
to the terms and conditions of the Plan and this Agreement.

     2. Vesting Period: (a) In General. Except as set forth in Section 5 below,
if the Participant’s employment terminates before the last vesting date set
forth in the Certificate, all Shares of Restricted Stock granted hereby that are
unvested as of the date of termination of employment shall be forfeited. Subject
to the terms of this Agreement and the Plan, Shares of Restricted Stock granted
hereby shall vest as indicated in the Certificate. For the specified vesting to
occur on any vesting date set forth therein, the Participant must be
continuously employed by the Company or any of its Affiliates from the Effective
Date through such vesting date.

          (b) No Partial Vesting. Except as set forth in Section 15 hereof, in
no event shall a Participant have any rights to the Shares of Restricted Stock
granted hereunder: (i) prior to the date such Shares vest pursuant to the
Vesting Schedule set forth in the Certificate; or (ii) with respect to any
partial Share.

     3. Voting Rights. All Shares of Restricted Stock issued hereunder, whether
vested or unvested, shall have full voting rights accorded to outstanding
Shares.

     4. Dividend Rights. (a) Cash Dividends. The Participant shall be entitled
to receive any cash dividends paid with respect to Shares of Restricted Stock
granted hereunder.

          (b) Non-Cash Dividends. Any stock dividends or other distributions or
dividends of property other than cash with respect to Shares of Restricted Stock
granted hereunder shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the Restricted Stock with respect to
which such property was paid.

1



--------------------------------------------------------------------------------



 



     5. Nontransferability. (a) In General. Except as may be provided in Section
5(b) below, the Shares of Restricted Stock granted hereby may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, until such Shares have
vested in accordance with Section 2 hereof and except as provided in the Plan.
No assignment or transfer of any Shares of Restricted Stock in violation of this
Section 5, whether voluntary or involuntary, by operation of law or otherwise,
except by will or the laws of descent and distribution or as otherwise required
by applicable law, shall vest in the assignee or transferee any interest
whatsoever.

          (b) Transfers With The Consent of the Committee. With the prior
written consent of the Committee, a beneficial interest in the unvested Shares
of Restricted Stock awarded hereby may be transferred by the Participant to any
person or entity specified in such prior written consent (each, a “Permitted
Assignee”); provided, however, that if such consent is granted, the Permitted
Assignee shall be subject to the terms of this Agreement and the Plan unless an
exception is granted in writing by the Committee.

     6. Termination : (a) Death. In the event a Participant dies while employed
by the Company or any of its Affiliates, all restrictions set forth herein shall
lapse and any unvested Shares of Restricted Stock held by such Participant (or
his or her Permitted Assignee) shall vest in the estate of such Participant or
in any person who acquired such Shares of Restricted Stock by bequest or
inheritance, or by the Permitted Assignee.

          (b) Disability. In the event a Participant ceases to perform services
of any kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, all restrictions set forth
herein shall lapse and all unvested Shares of Restricted Stock shall immediately
vest in the Participant, or his guardian or legal representative, or a Permitted
Assignee, as of the first date of permanent and total disability (as determined
in the sole discretion of the Committee). For purposes of this Agreement, the
term “permanent and total disability” means the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee. Notwithstanding anything to the contrary
set forth herein, the Committee shall determine, in its sole and absolute
discretion, (1) whether a Participant has ceased to perform services of any kind
due to a permanent and total disability and, if so, (2) the first date of such
permanent and total disability.

     7. Issuance of Restricted Stock. As soon as practicable after the date of
this Agreement, the Company shall cause to be transferred on the books of the
Company, Shares registered in the name of the Company, as nominee for the
Participant, evidencing the Restricted Stock covered by this Agreement, but
subject to forfeiture to the Company retroactive to the date of grant, if the
Certificate is not duly executed by the Participant and timely returned to the
Company. Until the lapse or release of all restrictions applicable to an Award
of Restricted Stock, the share certificates representing such Restricted Stock
shall be held in custody by the Company or its designee.

     8. Administration. This Agreement and the rights of the Participant
hereunder and under the Certificate are subject to all the terms and conditions
of the Plan, as the same may be amended

2



--------------------------------------------------------------------------------



 



from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan, this Agreement and
the Certificate, all of which shall be binding upon the Participant. Any
inconsistency between the Agreement or the Certificate (on the one hand) and the
Plan (on the other hand) shall be resolved in favor of the Plan.

     9. Adjustments. The number of Shares of Restricted Stock granted hereby
shall be subject to adjustment in accordance with Section 12.2 of the Plan.

     10. Exclusion from Pension Computations. By acceptance of the Shares of
Restricted Stock granted hereunder, the Participant hereby agrees that any
income or gain realized upon the receipt or disposition of the Shares is special
incentive compensation and shall not be taken into account, to the extent
permissible under applicable law, as “wages”, “salary” or “compensation” in
determining the amount of any payment under any pension, retirement, incentive,
profit sharing, bonus or deferred compensation plan of the Company or any of its
Affiliates.

     11. Amendment. The Committee may, with the consent of the Participant, at
any time or from time to time amend the terms and conditions of this grant of
Shares of Restricted Stock. In addition, the Committee may at any time or from
time to time amend the terms and conditions of this grant of Shares of
Restricted Stock in accordance with the Plan.

     12. Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 1400 Old Country Road, Westbury,
New York 11590, Attn: Human Resources, or at such other address as the Company
by notice to the Participant may designate in writing from time to time; and if
to the Participant, at the address shown below his or her signature on the
Certificate, or at such other address as the Participant by notice to the
Company may designate in writing from time to time. Notices shall be effective
upon receipt.

     13. Withholding Taxes. The Company shall have the right to withhold from
wages or other amounts otherwise payable to the Participant (or a Permitted
Assignee thereof), or otherwise require the Participant or Permitted Assignee to
pay, any federal, state, local or foreign income taxes, withholding taxes, or
employment taxes required to be withheld by law or regulations (“Withholding
Taxes”) arising as a result of the grant of any Award, the vesting of Shares of
Restricted Stock, the transfer of any Shares of Restricted Stock, the making of
an election under Section 83(b) (or any similar provision) of the Internal
Revenue Code of 1986 (the “Code”), or any other taxable event occurring pursuant
to the Plan, this Agreement or the Certificate. If, notwithstanding the
foregoing, the Participant (or Permitted Assignee) shall fail to actually or
constructively make such tax payments as are required, the Company (or its
Affiliates) shall, to the extent permitted by law, have the right to deduct any
such Withholding Taxes from any payment of any kind otherwise due to such
Participant or to take such other action as may be necessary to satisfy such
Withholding Taxes. In satisfaction of the requirement to pay Withholding Taxes
(but only if the Section 83(b) Election defined below has not been made with
respect to the Restricted Stock awarded hereunder), the Company, in its sole
discretion, may elect to satisfy the obligation for Withholding Taxes by
retaining a sufficient number of Shares of Restricted Stock that it would
otherwise deliver on a particular vesting date equal to the amount of any
Withholding Taxes due on such vesting date.

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing discretion, the Company shall satisfy the
obligation for Withholding Taxes by retaining a sufficient number of Shares of
Restricted Stock that it would otherwise deliver on a particular vesting date
equal to the amount of any Withholding Taxes due on such vesting date, unless
the Participant has either (a) made the Section 83(b) Election defined below or
(b) provided the Company with written notice at least 30 days (or such lesser
period as may be permitted by the Company in its sole discretion) in advance of
such vesting date that the Participant will pay the Withholding Taxes in cash.
For purposes of the preceding two sentences, where the Company is to retain
Shares to satisfy the obligation for Withholding Taxes, the net amount of Shares
to be delivered to the Participant on a vesting date shall equal the total
number of Shares otherwise deliverable to the Participant on such vesting date
(pursuant to Section 7 hereof and the Certificate), less such number of Shares
equal to the Fair Market Value of such Withholding Taxes (as determined in the
Committee’s sole discretion).

     14. Registration; Legend. The Company may postpone the issuance and
delivery of the Shares of Restricted Stock granted hereby until (a) the
admission of such Shares to listing on any stock exchange or exchanges on which
Shares of the Company of the same class are then listed and (b) the completion
of such registration or other qualification of such Shares under any state or
federal law, rule or regulation as the Company shall determine to be necessary
or advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.

        The Company may cause the following or a similar legend to be set forth
on each certificate representing Shares of Restricted Stock granted hereby
unless counsel for the Company is of the opinion as to any such certificate that
such legend is unnecessary:

     THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE
AND OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.

     15. Change in Control.

     (a) In the event of the occurrence of a change in control of the Company (a
“Change in Control”), any unvested Shares of Restricted Stock granted hereunder
shall immediately vest. For purposes of this Agreement, a “Change in Control”
shall be deemed to occur if: (i) there shall have occurred a change in control
of the Company of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, as in effect on the date hereof, whether or
not the Company is then subject to such reporting requirement, provided,
however, that the foregoing event shall not be deemed to be a Change in Control
if immediately prior to such transaction the Participant or an entity

4



--------------------------------------------------------------------------------



 



of which the Participant is an executive officer, director or more than five
percent equity holder is, directly or indirectly, one of the new controlling
parties; or (ii) the Company has merged or consolidated with, or sold
substantially all of its assets to, another company, provided, however, that the
foregoing event shall not be deemed to be a Change in Control if immediately
prior to such transaction the Participant is an executive officer, director or
more than five percent equity holder of the other party to the transaction or of
any entity directly or indirectly controlling that party to the transaction.

     (b) Notwithstanding the foregoing, if in the event of a Change in Control,
the successor company assumes or substitutes for the Shares of Restricted Stock
granted hereunder, then the vesting of such Restricted Stock shall not be
accelerated as described in Section 15(a) hereof. For the purposes of this
Section 15(b), the Shares of Restricted Stock granted hereunder shall be
considered assumed or substituted for if following the Change in Control, such
Shares of Restricted Stock or any award substituted therefor (“Substitute
Award”) confers the right to purchase or receive, immediately prior to the
Change in Control, the consideration (whether stock, cash or other securities or
property) received in the transaction constituting the Change in Control by
holders of Shares for each Share held on the effective date of such transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting the Change in Control is not solely common stock of the successor
company, the Committee may, with the consent of the successor company, provide
that the consideration to be received upon the vesting of the Shares of
Restricted Stock granted hereunder or the Substitute Award, for each Share
subject thereto, will be solely common stock of the successor company
substantially equal in fair market value to the per share consideration received
by holders of Shares in the transaction constituting the Change in Control. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. Notwithstanding the foregoing, in the event of a
termination of the Participant’s employment in such successor company within
twenty-four (24) months following such Change in Control, the Shares of
Restricted Stock granted hereunder or the Substitute Award held by such
Participant at the time of the Change in Control shall vest as of the day
preceding the date of termination unless the termination was made by the
successor company for cause. For purposes of this Agreement, “cause” shall mean
either (i) material failure by the Participant to perform his or her duties
(other than as a result of incapacity due to physical or mental illness) during
his or her employment with the Company after written notice of such breach or
failure and the Participant failed to cure such breach or failure to the
Company’s reasonable satisfaction within five days after receiving such written
notice; or (ii) any act of fraud, misappropriation, misuse, embezzlement or any
other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees.

     16. Section 83(b) Election. If the Participant makes the election
contemplated by Section 83(b) of the Code (a “Section 83(b) Election”) (or any
similar provision of federal, state or local law) with respect to the Restricted
Stock awarded hereunder, the Participant shall provide the Company with a copy
of such election within 30 days after the date of this Agreement (or such
earlier date required by law) and otherwise comply with the provisions of this
Section 16. The Participant hereby agrees, as a condition precedent to any
issuance of Restricted Stock under this Agreement, that on or prior to the date
of filing of any Section 83(b) Election with respect to such Restricted Stock,
Participant shall satisfy the Company’s Withholding Tax obligations with respect
to such Section 83(b) Election by tendering payment to the Company, in readily
available funds, of an

5



--------------------------------------------------------------------------------



 



amount equal to such Withholding Tax obligation (or enter into such other
arrangement as shall be acceptable to the Company to satisfy such Withholding
Tax obligation).

     17. No Tax Advice. Participant hereby acknowledges that the Company has not
provided any specific tax advice to Participant in connection with his or her
participation in the Plan. Participant understands and acknowledges that the
Section 83(b) Election is valid only if made within 30 days after the date of
this Agreement. Participant will consult with his or her own tax advisors with
respect to any tax consequences relating to an award of Restricted Stock and
participation in the Plan.

     18. Miscellaneous.

          (a) Neither this Agreement nor the Certificate shall confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement or the Certificate interfere in any way with the Company’s right
to terminate the Participant’s employment at any time.

          (b) Except as expressly set forth herein, the Participant shall have
no rights as a stockholder of the Company with respect to the Shares of
Restricted Stock subject to this Agreement until such time as such Shares of
Restricted Stock vest in accordance with Section 2 hereof.

          (c) This Agreement and the Certificate shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

          (d) To the extent not preempted by federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with the laws of
the State of Delaware.

          (e) All obligations of the Company under the Plan, this Agreement and
the Certificate, with respect to the Shares of Restricted Stock granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

          (f) The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

          (g) By accepting this Award or other benefit under the Plan, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.

          (h) The Participant, every person claiming under or through the
Participant, and the Company hereby waives to the fullest extent permitted by
applicable law any right to a trial by jury with respect to any litigation
directly or indirectly arising out of, under, or in connection with the Plan,
this Agreement or the Certificate.

6



--------------------------------------------------------------------------------



 



     19. Exculpation. The Shares of Restricted Stock granted hereunder and all
documents, agreements, understandings and arrangements relating hereto have been
issued on behalf of the Company by officers acting on its behalf and not by any
person individually. None of the officers, Directors or stockholders of the
Company nor the Directors, officers or stockholders of any Affiliate of the
Company shall have any personal liability hereunder or thereunder. The
Participant shall look solely to the assets of the Company for satisfaction of
any liability of the Company in respect of the Shares of Restricted Stock
granted hereunder and all documents, agreements, understanding and arrangements
relating hereto and will not seek recourse or commence any action against any of
the Directors, officers or stockholders of the Company or any of the Directors,
officers or stockholders of any Affiliate, or any of their personal assets, for
the performance or payment of any obligation hereunder or thereunder. The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto with respect to the
Shares of Restricted Stock granted hereunder.

     20. Captions. The captions in this Agreement are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

[This is the end of the Agreement.]

7